RAWLINSON, Circuit Judge,
dissenting:
I respectfully dissent. When deciding cases on habeas review, we apply federal law rather than state law. See Irons v. Carey, 505 F.3d 846, 850 (9th Cir.2007), reversed on other grounds in Hayward v. Marshall, 603 F.3d 546, 555 (9th Cir.2010) (en banc). However, the majority opinion relies heavily on a decision from the California Supreme Court to support its holding. See Majority Opinion, pp. 772-73, quoting In re Lawrence, 44 Cal.4th 1181, 82 Cal.Rptr.3d 169, 190 P.3d 535 (2008).
I am not persuaded that the majority’s resolution of this case can be squared with our precedent.
In Irons, we addressed circumstances similar to those we address in this case. Irons was also convicted of murder and was sentenced to seventeen years to life imprisonment. At the time of the parole hearing at issue, Irons had been a model prisoner for sixteen years. Irons had performed admirably during his prison employment. He completed several vocational training programs, and participated in self-help, substance abuse, violence prevention and stress management programs. See Irons, 505 F.3d at 849.
Despite Irons’ exemplary prison record, he was repeatedly deemed unsuitable for parole. See id. at 849-50. The California Board of Prison Terms (Board) primarily relied on the “commitment offense itself’ as the basis for denial. Id. at 850. More specifically, the Board determined that the crime “was carried out in an especially cruel and callous manner.” Id. (internal quotation marks omitted). The Board also noted that the motive prompting the murder was trivial and that Irons was using drugs during the period when the murder was committed. See id.
Irons filed an unsuccessful administrative appeal and a fruitless state habeas petition. See id. However, Irons’ federal habeas petition was granted on the basis *774that “the state court unreasonably applied clearly established Supreme Court precedent because the Board’s decision was without evidentiary support ...” Id. The district court also concluded that “the Board’s continued reliance on Irons’ commitment offense and prior conduct to deem him unsuitable for parole violated Irons’ right to due process.” Id.
On appeal, a panel of this court reversed the district court’s decision. The panel applied the Supreme Court’s articulated standard — whether the board’s decision is supported by “some evidence in the record.” Id. at 851 (citations omitted). The panel recognized that under California law an inmate’s offense of conviction may serve as the basis for denying parole if “the Board can point to factors beyond the minimum elements of the crime for which the inmate was committed that demonstrate the inmate, will, at the time of the suitability hearing, present a danger to society if released.” Id. at 852 (citation and internal quotation marks omitted). Some of the factors enumerated by the panel that would meet the criterion included whether the offense was perpetrated ealeulatedly and dispassionately, see id., whether the crime was committed in a manner demonstrating “an exceptionally callous disregard for human suffering”; and whether the motive was “inexplicable or very trivial in relation to the offense.” Id. (citation omitted).
Applying these factors to Irons’ parole request, the panel reversed the district court’s decision granting habeas relief to Irons. In doing so, the panel relied heavily on our prior decision in Sass v. California Board of Prison Terms, 461 F.3d 1123 (9th Cir.2006), reversed on other grounds in Hayward, 603 F.3d at 555. See Irons, 505 F.3d at 853-54. In Sass, the Board relied on the “total disregard for human suffering demonstrated by the manner of the offense and Sass’ previous criminal history.” Sass, 461 F.3d at 1126 (footnote reference and internal quotation marks omitted). In denying habeas relief, the Sass panel concluded that “evidence of Sass’ prior offenses and the gravity of his convicted offenses constitute^] some evidence to support the Board’s decision.” Id. at 1129.
Most recently, in Hayward we clarified that California law establishes the “some evidence of future dangerousness” standard as the “state sine qua non” for denial of parole in California. Hayward, 603 F.3d at 562. We cited In re Lawrence, the case treated as dispositive by the majority only for the proposition that the “some evidence” standard is used to determine whether the state court decision approving the governor’s rejection of parole was unreasonable under 28 U.S.C. § 2254(d). Id. at 563 & nn. 104, 105. That a California court granted relief under state law in one case does not mandate relief for a different inmate. See id. Rather, we must examine the state court’s analysis of the Governor’s stated reasons for rejecting the parole request. See id. at 562-63, keeping in mind that “review of the Governor’s decision is extremely deferential.” Id. at 562 (footnote reference and internal quotation marks omitted).
In reversing the grant of parole to McCullough, the Governor referenced the “especially heinous” nature of the murder-bludgeoning “a sleeping, unsuspecting, and unthreatening man repeatedly with a brick ... for the remarkably trivial motive of stealing his money.”
In Irons, the panel upheld a similar decision by the Governor, stating that:
[Irons’] commitment offense, standing alone, is a sufficient basis for deeming a petitioner unsuitable where, as here there is some evidence to support a finding that the offense was carried out in a *775manner which demonstrates an exceptionally callous disregard for human suffering and the motive for the crime is inexplicable or very trivial in relation to the offense.
Irons, 505 F.3d at 852-53 (citation and internal quotation marks omitted). In this circumstance, the Irons panel ruled that it could not “say that the state court unreasonably applied [the] same evidence principle.” Id. (internal quotation marks omitted).
There is no principled way to distinguish this case from the facts in Irons and the holding that was left undisturbed by Hayward. The district court in this case expressly acknowledged that the Governor’s determinations regarding the “especially heinous” nature of the crime and the trivial nature of the motive were undisputed. In light of the “extreme deference” due the Governor’s undisputed determinations, Hayward, 603 F.3d at 562, and our precedent upholding a virtually identical rejection of parole, I would reverse the district court’s decision granting habeas relief.